MEMORANDUM **
California prisoner Daniel Steve Dixon appeals pro se the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The undisputed facts establish that defendants responded to Dixon’s request for medical treatment by promptly sched*275uling him for a doctor’s appointment, referring him to a cardiologist for further evaluation, and performing surgery to replace a defective aortic valve. The district court therefore properly concluded that Dixon’s showing of a difference of medical opinion was insufficient as a matter of law to establish deliberate indifference. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th ' Cir.1996).
Dixon’s contention that Dr. Flohr interfered with his medical treatment by referring him to another cardiologist for a second opinion after Dr. Dassah recommended cardiac catheterization also amounts only to a difference in opinion about the proper course of treatment. See id.
The district court properly concluded that any delay Dixon experienced before seeing a specialist did not constitute deliberate indifference because Dixon failed to demonstrate that the delay caused him any harm. See Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir.1994) (per curiam). Moreover, Dixon failed to present evidence to refute defendants’ contention that the delay he experienced was comparable to that typical in the medical community. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989).
The district court also properly found that Dixon failed to present evidence that any defendants were unqualified to render medical decisions. See id.
Finally, the district court did not abuse its discretion by granting summary judgment without allowing Dixon the opportunity to conduct additional discovery because he failed to demonstrate how additional discovery would have precluded summary judgment. See Panatronic v. AT&T Corp., 287 F.3d 840, 846 (9th Cir. 2002).
We have considered Dixon’s remaining contentions and conclude that they lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.